

 S2921 ENR: To designate the community based outpatient clinic of the Department of Veterans Affairs located at 310 Home Boulevard in Galesburg, Illinois, as the “Lane A. Evans VA Community Based Outpatient Clinic”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 2921IN THE SENATE OF THE UNITED STATESAN ACTTo designate the community based outpatient clinic of the
Department of Veterans Affairs located at 310 Home
Boulevard in Galesburg, Illinois, as the Lane A. Evans
VA Community Based Outpatient Clinic.1.Lane A. Evans VA Community Based Outpatient Clinic(a)DesignationThe community based outpatient clinic of the Department of Veterans Affairs located at 310 Home
Boulevard in Galesburg, Illinois, shall be known and designated as the Lane A. Evans
VA Community Based Outpatient Clinic.(b)ReferencesAny reference in any law, map, regulation, document, paper, or other record of the United States to
			 the community based outpatient clinic referred to in subsection (a) shall
			 be deemed to be a reference to the Lane A. Evans
VA Community Based Outpatient Clinic.Speaker of the House of RepresentativesVice President of the United States and President of the Senate